FILED
                              NOT FOR PUBLICATION                              JUL 30 2014

                                                                           MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


BALJIT SINGH,                                       No. 12-70350

                Petitioner,                         Agency No. A095-568-815

  v.
                                                    MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

          Baljit Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal

proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d

983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion by denying Singh’s motion to reopen as

untimely where the motion was filed more than four years after the BIA’s final

order, see 8 C.F.R. § 1003.2(c)(2), Singh failed to show that some of the evidence

was not previously available and could not have been presented at his previous

hearing, see 8 C.F.R § 1003.2(c)(3)(ii), and Singh otherwise failed to demonstrate

changed conditions that qualify for the regulatory exception to the time limit for

filing motions to reopen, see id.; Toufighi v. Mukasey, 538 F.3d 988, 996-97 (9th

Cir. 2008) (evidence was immaterial in light of prior adverse credibility

determination). We reject Singh’s contentions that the BIA ignored or failed to

adequately consider either his identity documents or the country condition

evidence presented with the motion to reopen. See Najmabadi, 597 F.3d at 990-91

(BIA adequately considered evidence and sufficiently announced decision).

      PETITION FOR REVIEW DENIED.




                                          2                                    12-70350